Citation Nr: 1455074	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from August 1961 to April 1964, with additional unverified prior service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the December 2014 brief of the Veteran's representative.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his tinnitus is related to his conceded in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014). Therefore, § 3.303(b) does not apply to the claim for service connection for tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran has been granted service connection for bilateral hearing loss based on his conceded in-service acoustic trauma. His service treatment records are negative for complaints, findings or treatment for tinnitus or other ear pathology. However, at the time of the Veteran's August 2011 statement, he asserted that he had experienced ringing and buzzing in the ears since service. The Veteran is competent to report the sensation of ringing or buzzing in the ears since 1964 to the present. Layno, 6 Vet. App. 465, at 469-470. Further, tinnitus is a condition which is capable of lay observation. Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). There is no evidence that the Veteran is not credible in this regard. His statements in the present appeal as to the onset and duration of tinnitus, discussed above and below, are thus probative evidence in the current appeal.

During his December 2011 VA audiological examination, it appears that the Veteran reported that he experienced tinnitus, once monthly, lasting up to 30 seconds. The examiner provided a negative etiological opinion, and reasoned that the Veteran's frequency and duration of tinnitus was not consistent with noise-induced tinnitus. 

The Veteran, in his January 2012 Notice of Disagreement, asserted that he was not asked about episodes of tinnitus during his VA audiological examination and if he were asked about such, he would have asserted that he had constant tinnitus. In his August 2012 Substantive Appeal, he asserted that he was confused as to the meaning of the term "tinnitus" and the VA audiological examiner asked him about ringing in his ears and his tinnitus is a white noise-type tinnitus, constant since service. As there was a misunderstanding during the VA audiological examination, the examiner did not have the opportunity to consider the Veteran's competent and credible report of constant tinnitus since service. Thus, the etiological opinion has no probative value. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Without probative medical evidence, we only have the Veteran's statements on which to rely, considered as probative evidence in the current appeal. As noted, he is shown to be competent to report the onset of his tinnitus and there is no reason shown to doubt his credibility, nor clear and unmistakable evidence to rebut his lay statements as to the frequency and duration of his tinnitus. Significantly, the Board has considered that if it were to return the claims file to the VA examiner and ask for an addendum opinion considering the Veteran's competent and credible statements as to constant tinnitus since service, as opposed to monthly tinnitus of a short duration, the examiner would likely offer a positive etiological opinion on the basis that the Veteran's tinnitus is consistent with noise-induced tinnitus. For this reason, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


